Citation Nr: 1207612	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-46 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected hyperparathyroidism.

2.  Entitlement to a compensable rating for hyperparathyroidism.

3.  Entitlement to an initial rating higher than 20 percent for gout.

4.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

5.  Entitlement to an initial rating higher than 10 percent for arthritis of the bilateral first metatarsophalangeal joints.

6.  Entitlement to an initial rating higher than 10 percent for bilateral flat feet with bunions.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2008, November 2008, November 2009, December 2009, and March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively granted service connection for a right knee disability, awarding a 10 percent rating, arthritis of the bilateral first metatarsophalangeal joints, awarding a 10 percent rating, and noncompensable hyperparathyroidism, each effective October 25, 2001; granted service connection for bilateral flat feet with bunion deformity, awarding a 10 percent rating effective October 26, 2001; denied service connection for a low back disability; denied entitlement to a TDIU; and granted service connection for gout, awarding a 20 percent rating effective February 20, 2009.

In March 2009, the Board remanded the issues of entitlement to increased initial ratings for hyperparathyroidism, a right knee disability, and the bilateral first metatarsophalangeal joints in order for the RO to issue a statement of the case with regard to those issues.  Such was accomplished in October 2009.  In December 2009, the Veteran filed a formal appeal with respect to those issues and they are therefore ready for appellate review. 

In December 2008, the Veteran submitted a statement specifically disagreeing with the assigned ratings set forth in the November 2008 rating decision grating service connection for bilateral flat feet with bunions.  To date, a statement of the case has not yet been issued with regard to that claim and such should be accomplished on remand.

In July 2010, the Veteran submitted a statement disagreeing with the November 2009 denial of service connection for a low back disability, the December 2009 denial of a TDIU, and the March 2010 20 percent award for gout.  Because the Veteran stated that those rating decision contained clear and unmistakable error, (CUE) the RO adjudicated his statement as a claim for CUE.  However, because the statement was submitted prior to any of the three rating decisions becoming final, the Board instead interprets the statement as a timely filed notice of disagreement and thus, the issues have instead been framed as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, with regard to the Veteran's claim for service connection for a low back disability, the Veteran contends that his low back disability began in the 1990's, shortly after he was diagnosed with hyperparathyroidism, and that his hyperparathyroidism caused or aggravated his current spinal stenosis or degenerative arthritis.  He contends that although he injured his back on-the-job in 2000, that injury only aggravated his pre-existing back condition.  The Veteran has submitted medical literature demonstrating a link between hyperparathyroidism and lumbar canal stenosis. 

The majority of the Veteran's service treatment records are unavailable because the Veteran's claims file was lost in 2006.  Of record is the Veteran's April 1992 medical board examination, conducted shortly before service discharge, which demonstrates diagnoses of right ankle chronic pain, hypertension, and left knee status post fractured patella.   The record shows no indication of back pain.  Post-service treatment records reflect that in January 1998, the Veteran reported having chronic low back pain since 1995.  He stated that he worked as a mail carrier which included standing, lifting, and bending.  Physical examination resulted in the diagnosis of lumbar strain.  In April 1998, the Veteran reported having chronic low back pain.  He also carried a diagnosis of hyperparathyroidism.  Then, in February 2000, the Veteran injured his back while lifting a bucket of mail over his shoulders.  An MRI showed disc degeneration at L3-4 and L4-5 with moderate central canal stenosis and bilateral non foraminal stenosis at each level.  A July 2000 VA treatment record shows that the Veteran had been evaluated by an endocrinologist due to his hyperparathyroidism and that a bone density study was normal.  

In October 2001, the Veteran's primary VA physician stead that the Veteran most likely had suffered from hyperparathyroidism since 1987, when he was diagnosed with hypertension.  He stated that the Veteran's problems with degenerative joint disease of the spine were probably related to the hyperparathyroidism.  He added that a review of the Veteran's service treatment records to look for serum calcium and other levels would be useful to determine the history of his hyperparathyroidism.  He stated that the treatment record noted longstanding back pain since 1997 that was aggravated by the February 2000 job injury.  On August 2009 VA examination, physical examination and review of the claims file resulted in a diagnosis of degenerative joint disease with central canal stenosis and two herniated disks on the right side.  The examiner concluded that the Veteran's spinal stenosis was not caused by or related to his hyperparathyroidism because that injury was due to the work-related trauma and was not to be confused by the usual lateral recess bony overgrowth that could occur with excess bone formation in hyperthyroid patients.  The stenosis would not be present without the disc herniations that were seen on 2003 MRI, and the disc herniations were considered to be fresh because there were no secondary changes as would be seen in a longstanding condition.  In June 2011, the Veteran submitted a private opinion stating that his longstanding chronic back pain and spinal stenosis were caused by hyperparathyroidism.  The physician explained that the Veteran had normal X-rays and MRIs until 2000, but that he had experienced back pain since 1995, shortly after his diagnosis of hyperparathyroidism.  The medical literature also supported the theory that hyperparathyroidism was a viable cause of spinal stenosis.  Thus, the physician determined that the Veteran's back pain and spinal stenosis were caused or related to his hyperparathyroidism.  

In this case, the Board finds that another medical examination and opinion is necessary prior to adjudication of the claim for service connection for a back disability.  Although the Veteran's VA physician stated that his hyperparathyroidism caused his degenerative joint disease, the physician did not provide a rationale for that conclusion.  The medical literature that the Veteran has submitted states only that there is a relationship between spinal stenosis and hyperparathyroidism, and such was also stated by the June 2011 private physician.  Thus, any relationship between his hyperparathyroidism and degenerative joint disease remains unclear.  Moreover, there are conflicting opinions with regard to whether his spinal stenosis was related to a back injury or was caused by hyperparathyroidism.  Accordingly, a VA examination with adequate rationale discussing these opinions is necessary.

Next, with regard to the Veteran's claims for increased initial ratings for hyperparathyroidism, gout, a right knee disability, and bilateral arthritis of the first metatarsophalangeal joints, at his August 2011 hearing before the Board, the Veteran contended that these conditions had worsened in severity since the most recent VA examinations.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

With regard to the Veteran's claim for an increased rating for gout, it appears that the Veteran has not yet undergone a VA examination to determine the severity of his gout.  He contends that he suffers from more than three incapacitating flare-ups of gout per year, and that his left toe and right ankle are both affected by the disease.  Thus, he contends that he is entitled to a higher rating as well as separate ratings, one for each foot.

With regard to the Veteran's claim for an increased rating for hyperparathyroidism, the last VA examination related to this condition was completed in August 2002.  Thus, it is unclear whether the Veteran currently suffers from active hyperparathyroidism, and, if not, whether he suffers from any residuals as noted in the diagnostic criteria.  

With regard to the Veteran's claim for an increased rating for a right knee disability, the Veteran last underwent a VA examination for this disability in August 2009.  While that examination is not necessarily stale, when reviewing the examination, there is limited notations of the Veteran's current right knee complaints, as well as limited testing for instability and other knee symptoms contemplated in the diagnostic codes.  Moreover, at his hearing, the Veteran contended that his right knee had worsened such that it gives way and results in pain and swelling after standing for any period of time.

With regard to the Veteran's claim for an increased rating for arthritis of the bilateral first metatarsophalangeal joints, the Veteran last underwent a VA examination in September 2008.  He contends that since that examination, he has suffered from worsening symptoms such as feeling like his toes are frozen and pain on bending.  

Accordingly, new VA examinations should be obtained to determine the current nature and severity of the Veteran's increased rating claims.

Next, with regard to the Veteran's claim for a TDIU, the Board finds that that claim is inextricably intertwined with the Veteran's pending claim for service connection for a low back disability, as the resolution of that claim has bearing upon the Veteran's claim for TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board does note, however, that there also exists conflicting evidence as to whether the Veteran's service-connected disabilities render him unemployable, and such should be taken into account on readjudication of the claim.  For example, the Veteran has submitted an undated treatment record in which his primary care physician stated that he should be considered to be unemployable in any capacity.  At the time, his diagnoses included uncontrolled hypertension, degenerative joint disease of the right ankle and knees, lumbar spine spondylosis and low back pain, bilateral pes planus, bilateral plantar fasciitis, and dyslipidemia.  In November 2008, the same physician stated that the Veteran was unable to work in any capacity due to his chronic low back pain, bilateral knee pain, and bilateral plantar and heel pain.  On August 2009 VA examination of the Veteran's joints, including his knees and low back, a VA examiner determined that the Veteran was capable of holding a non-lifting, sedentary occupation as long as he could get up from sitting from time to time.  In September 2010, the same VA physician who submitted the 2008 statement concluded that the Veteran was limited to non-lifting, sedentary work as long as he could change position every 15 minutes to prevent his low back pain and if he avoids walking more than 2 blocks to prevent knee pain.

Finally, where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  To date, a statement of the case has not yet been provided to the Veteran as to the issue of entitlement to an increased initial rating for bilateral flat feet with bunions.  Therefore, after conducting the development ordered herein, the AOJ should issue a statement of the case regarding the issue on appeal. 


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for a low back disability, his claims for increased ratings, and his claim for a TDIU.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his low back disability, to include central canal stenosis and degenerative joint disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine whether the Veteran's low back disability, to include central canal stenosis and degenerative joint disease, was at least as likely as not (50 percent probability or greater) related to his military service, to include whether it had its onset during service.   The examiner should also opine as to whether the Veteran's low back disability, to specifically include central canal stenosis and degenerative joint disease, was at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected hyperparathyroidism, rectifying the opinion reached with the October 2001 VA physician opinion, the August 2009 VA examination opinion, and the June 2011 private opinion.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and reports of continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA examination to ascertain the severity and current manifestations of his service-connected hyperparathyroidism.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's hyperparathyroidism in detail.  In addition the examiner should specifically address the following: 

a)  Does the Veteran currently suffer from active hyperparathyroidism or has his previous surgery and treatment resulted only in residual disabilities?  See 38 C.F.R. § 4.119, DC 7904.

b)  Diagnose any digestive, skeletal, renal, or cardiovascular residuals or endocrine dysfunction due to the hyperparathyroidism.

4.  Schedule the Veteran for a VA examination to ascertain the severity and current manifestations of his service-connected gout, right knee disability, foot and big toe disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's disabilities in detail.  In addition the examiner should specifically address the following: 

a)  Diagnose the Veteran's current right knee disability.  Record the ranges of motion of the right knee, with consideration of the criteria as discussed in 38 C.F.R. §§ 4.40, 4.45 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determine whether there a) ankylosis of the right knee, whether there is b) instability of the right knee, and whether there is c) dislocation of the semilunar cartilage, with episodes of locking, pain, and effusion of the joint.

b)  Diagnose the Veteran's current bilateral foot and toe disabilities.  Determine whether there is evidence of arthritis of either foot or toe, and whether the Veteran suffers from any of the disabilities listed in 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284, to include flat feet and bunions, and if so, to what degree.

c)  Diagnose the areas of the Veteran's current gout.  Determine whether there is objective evidence that the Veteran's gout results in a symptom combination productive of definite impairment of health or results in incapacitating exacerbations occurring three or more times per year.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a low back disability, increased ratings for hyperparathyroidism, gout, the right knee, arthritis of the bilateral first metatarsophalangeal joints, bilateral flat feet with bunions, and a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, or, in the case of the Veteran's claim for an increased rating for bilateral flat feet with bunions, a statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


